      Case 1:19-cv-08673-KPF-DCF Document 65
                                          63 Filed 04/30/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


JANE DOE,
                                   Plaintiff,
                v.
DARREN K. INDYKE and RICHARD D. KAHN, in
their capacities as the executors of the Estate of No. 19 Civ. 8673 (KPF) (DCF)
Jeffrey E. Epstein,
                                Defendants.




                       STIPULATED >352326('@PROTECTIVE ORDER
        WHEREAS, certain documents and information have been and may be sought, produced
or exhibited by and between the Parties to this proceeding (the “Proceeding”), which relate to the
Parties’ personal identifying information, financial information, or other kinds of sensitive
information that the Party (including any non-Party) making the production deems confidential;
and
        WHEREAS, it has been agreed by and among the Parties to the Proceeding, through their
respective counsel, that a Stipulated Protective Order (“Protective Order”) preserving the
confidentiality of certain documents and information should be entered by the United States
District Court for the Southern District of New York; and
       WHEREAS, the Court has reviewed the terms and conditions of this Protective Order
submitted by the Parties;
        IT IS HEREBY ORDERED that any person subject to this Protective Order—including
without limitation the Parties to the action; their attorneys, representatives, employees, agents,
experts, investigators and consultants, acting as such; all third Parties providing discovery in this
action; and all other interested persons with actual or constructive notice of this Order—shall
adhere to the following terms, upon pain of contempt:
Plaintiff’s Identity
    1. The Order on Plaintiff’s Anonymity (ECF No. 41) governs disclosure of Plaintiff’s
       identity. Nothing in this Protective Order shall be construed as superseding or limiting
       the Order on Plaintiff’s Anonymity. In the event of a conflict, the terms of the Order on
       Plaintiff’s Anonymity shall govern.


                                                  1
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 2 of 12




Discovery Materials May Be Designated as Confidential Information
   2. A Party (the Plaintiff and Defendants, collectively the “Parties”) producing “Discovery
      Material” (i.e., all documents, the information contained therein, and all other
      information produced or disclosed during the Proceeding, whether revealed in a
      document, deposition, other testimony, discovery response, or otherwise) (the “Supplying
      Party”) to any other Party (the “Receiving Party”) may, through counsel, designate as
      “Confidential Information” any confidential or private personal information (hereinafter
      “Designated Material”).
   3. A non-Party producing Discovery Material voluntarily or pursuant to a subpoena or a
      court order may designate such material or information as Confidential Information or
      may redact Financial Information, as described in Paragraph 5, pursuant to the terms of
      this Protective Order. A non-Party’s use of this Protective Order to protect its
      Confidential Information and/or Financial Information does not entitle that non-Party
      access to the Confidential Information and/or Financial Information produced by any
      Party in this case.
   4. “Confidential Information” includes but is not limited to:
         a. personally identifying information, including but   not limited to contact
                                                            ---------------------         DF
             information, addresses, phone numbers, email addresses, social security
             numbers, identification card numbers, driver’s license numbers, passport
             numbers, or other government identification numbers, and any other
             similar information, but excluding Financial Information (as defined in
             Paragraph 5 below);
          b. medical information, including documents containing medical and/or
             psychological conditions, diagnoses, or treatment, communications with health
             care providers and their staff (including any doctor, surgeon, psychiatrist, dentist,
             nurse, psychologist, therapist, counselor, medical advisor, mental health provider,
             or specialist), and any information that would be protected under The Health
             Insurance Portability and Accountability Act of 1996 (“HIPAA”);
          c. any material or portion thereof that contains trade secrets, proprietary
             business information, or other information the disclosure of which
             would, in the good faith judgment of the designating person, be
             seriously detrimental to the producing person’s business or personal
             interests;
          d. any material or information that could be used to identify Plaintiff, including, but
             not limited to, images, recordings, names of family members, past or current
             employers; and

                                               2
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 3 of 12



          e. any other category of information given confidential status by this Court after the
             date of this Order.
   5. The Supplying Party must redact unique identifiers pertaining to financial records,
      including bank account numbers, credit card numbers, usernames and passwords
      (“Financial Information”). Documents containing Financial Information shall be
      redacted but shall not be designated as Confidential Information in full solely on the
      grounds that they contain Financial Information.
   6. In designating material as Confidential Information, the Supplying Party will make such
      designation only as to that material that it in good faith believes to be entitled to such
      treatment pursuant to this Protective Order.
   7. Discovery Material produced by a Supplying Party shall, if appropriate, be designated as
      Confidential Information by marking the first page of the document and each subsequent
      page thereof containing Confidential Information as follows:
                                            CONFIDENTIAL
      All Confidential Information not reduced to documentary, tangible, or physical form,
      or which cannot be conveniently designated by marking it shall be designated by the
      Supplying Party informing the Receiving Party of the designation in writing.
   8. A Party or non-Party (or its counsel) may designate as Confidential Information
      testimony disclosed at a deposition taken in connection with this Proceeding by:
          a. designating testimony given on the record during the taking of the deposition, in
             which case the court reporter shall mark each page as provided in Paragraph 7,
             above; or
          b. notifying all other Parties in writing, within thirty (30) calendar days of receipt of
             the transcript of a deposition of specific pages and lines of the transcript which are
             designated as Confidential Information.
      Whereupon each Party shall attach a copy of such written designation to the face of the
      transcript and each copy thereof in that Party’s possession, custody, or control. During
      the 30-day period following a deposition, all Parties will treat the entire deposition
      transcript as if it had been designated Confidential Information.
Who May Receive Designated Material
   9. Designated Material shall be disclosed by the Receiving Party only to the following
      persons:
          a. the Parties to this action;

                                                3
  Case 1:19-cv-08673-KPF-DCF Document 65
                                      63 Filed 04/30/20 Page 4 of 12



       b. counsel retained specifically for this action, including any paralegal, clerical, or
          other assistant employed by such counsel to work on this action;
       c. as to any document, its author, its addressee, and any other person shown on the
          face of the document as having received a copy;
       d. any witness who counsel for a Party in good faith intends to call to testify at trial
          or deposition in this action, provided such person, other than those persons set
          forth in subparagraphs 9 (a), (b), and (c) has first executed a Non-Disclosure
          Agreement in the form annexed hereto as Exhibit A (the “Non-Disclosure
          Agreement”) and only to the extent necessary to prepare the witness to testify;
       e. any person retained by a Party to serve as an expert witness or consultant or
          otherwise provide specialized advice to counsel in connection with this action,
          provided such person has first executed the Non-Disclosure Agreement, and
          further provided that any such support staff are subject to contractual or
          professional duties of confidentiality with respect to such material;
       f. stenographers and video technicians engaged to transcribe or record depositions
          conducted in this action, provided such persons are subject to contractual or
          professional duties of confidentiality with respect to such material;
       g. independent photocopying, graphic production services, or other litigation support
          services employed by the Parties or their counsel to assist in this action, including
          computer service personnel performing duties in relation to a computerized
          litigation system, provided such persons are subject to contractual or professional
          duties of confidentiality with respect to such material;
       h. the Court and its staff;
       i. any mediators engaged by the parties;
       j. any claims administrator for the Epstein Victims’ Compensation Program and
          such administrator’s support staff, if, and only if, Plaintiff chooses to participate
          in said program; and
       k. any other person whom the producing person, or other person designating the
          Discovery Material as Confidential, agrees in writing may have access to such
          Designated Material.
10. Counsel shall take all reasonable and necessary steps to ensure the security of any
    Designated Material and will limit access to Designated Material to those persons listed
    in Paragraph 9 of this Protective Order.


                                             4
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 5 of 12



   11. All persons to whom Designated Material is to be disclosed pursuant to Subparagraphs 9
       (c)-(g) and (j) as applicable above, as well as Plaintiff and Defendants, shall, prior to
       disclosure, be advised of the contents of this Stipulation and Protective Order and be
       required to execute the Non-Disclosure Agreement evidencing their agreement to the
       terms of the Protective Order. To the extent that any such person refuses to sign the Non-
       Disclosure Agreement, a Party may seek proper recourse including, but not limited to, an
       order directing that such person is subject to the terms set forth herein.
   12. Counsel for the Party that obtains signed Non-Disclosure Agreements, as required
       herein, shall retain them for six (6) months following the final termination of this
       Proceeding, including any appeals, and shall make them available to the other Party upon
       good cause shown. Counsel of record shall maintain a list of the names of all persons to
       whom such Designated Material is disclosed and such list shall be available for
       inspection by counsel for the Party claiming confidentiality upon order of the Court
      following a show of good cause.
   13. Nothing shall prevent disclosure beyond the terms of this Protective Order if the
       Supplying Party (or its counsel) designating the material as Confidential Information
       consents in writing to such disclosure, or if the Court, after reasonable written notice to
       all affected Parties, orders such disclosure.
   14. Any Party may request at any time permission to disclose Designated Material to a
       person other than those permitted under Paragraph 9 above or to use such information in
       a manner prohibited by this Protective Order, by serving a written request upon the
       Supplying Party’s counsel. Any such request shall state the Designated Material the
       Party wishes to disclose, to whom it wishes to make disclosure, and the reason(s) and
       purpose(s) therefore. The Supplying Party or its counsel shall thereafter respond to the
       request in writing (by hand delivery, courier, or email transmission) as soon as
       practicable, but within ten (10) business days of its receipt of such request. If consent is
       withheld, the Supplying Party or its counsel shall state the reasons why it is withholding
       such consent. If, where consent is withheld, the requesting Party and the Supplying Party
       are subsequently unable to agree on the terms and conditions of disclosure, disclosure
       may only be made in accordance with the Supplying Party’s designation of the material
       as Confidential Information (i.e., the requesting Party may disclose the Designated
       Material only as permitted under Paragraph 9 above) unless and until differing treatment
       is directed pursuant to an order of the Court.
Responding to a Subpoena
   15. In the event a Party or non-party having possession, custody, or control of any
       Designated Material received as part of this Proceeding receives a subpoena or other
       process or order to produce such information, such subpoenaed Party or non-party shall

                                                 5
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 6 of 12



       promptly notify by e-mail the attorneys of record of the Supplying Party (or, if the
       subpoenaed person is a non-party, the Parties) and shall furnish those attorneys with a
       copy of said subpoena or other process or order. The Party or non-party receiving the
       subpoena or other process or order shall not produce the requested Designated Material
       unless and until a court of competent jurisdiction so directs, except if the Supplying Party
       (a) consents, or (b) fails to file a motion to quash or fails to notify the Party or non-party
       receiving the subpoena or other process in writing of the Supplying Party’s intention to
       contest the production of the Designated Material prior to the date designated for
       production of the subpoenaed information, in which event the Party or non-party who
       received the subpoena or other process may produce on the designated production date,
       but no earlier. The Supplying Party asserting the confidential treatment shall have the
       burden of defending against such subpoena, process, or order. The Party or non-party
       receiving the subpoena or other process or order shall be entitled to comply with it except
       to the extent the Party asserting the confidential treatment is successful in obtaining an
       order modifying or quashing it.
Later Designation of Confidential Information
   16. Any Supplying Party may designate as Confidential Information (or withdraw a
       designation regarding) any material that it has produced; provided, however, that such
       designation shall be effective only as of the date of such designation. Such designation
       shall be accomplished by providing written notice to counsel of record for each Party
       identifying (by production number, transcript line and page number, or other individually
       identifiable information) the document, testimony, or other information whose
       designation is to be changed and, promptly after providing such notice, by providing re-
       labeled copies of the material to the Receiving Party reflecting the new
       designation. Upon receipt of any such written designation, counsel of record shall: (i) not
       make any further disclosure or communication of such newly Designated Material except
       as provided for in this Protective Order; (ii) take reasonable steps to notify any persons
       known to have possession of any newly Designated Material of the treatment of such
       material required under this Protective Order pursuant to the designation; (iii) promptly
       endeavor to procure all copies of such newly Designated Material from any persons
       known to have possession of any such Designated Material who are not entitled to receipt
       of Designated Material under Paragraph 9 above; and (iv) replace the newly Designated
       Material with the re-labeled copies of the material and make reasonable efforts to destroy
       the copies of the Designated Material produced prior to such designation.
Objecting to Designations of Confidential Information
   17. Any Party may object to the propriety of the designation or the lack of designation of
       specific material as Confidential Information or Financial Information (the “Objecting
       Party”). A Party shall not be obliged to challenge the propriety of the designation at the
                                                 6
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 7 of 12



       time of production or later designation, and failure to do so shall not preclude a
       subsequent challenge thereto. The Objecting Party should serve a written objection upon
       the Supplying Party’s counsel who shall thereafter, within ten (10) business days, respond
       to such objection in writing (by hand delivery, courier, or email transmission) by either:
       (i) agreeing to remove, change, or add the designation; or (ii) stating the reasons for such
       designation or lack thereof. If the Objecting Party and the Supplying Party are
       subsequently unable to agree upon the terms and conditions of disclosure for the
       material(s) in issue, the Objecting Party shall be free to move the Court for an Order
       removing or modifying the disputed designation or lack thereof. On such a motion, it
       will be the burden of the Party imposing a limitation on circulation of discovery materials
       to justify that limitation. The material(s) in issue shall continue to be treated in the
       manner imposing the greatest limitation on circulation sought by a Party until the Court
       orders otherwise.
Inadvertent Disclosure of Confidential Information
   18. If a Receiving Party receives documents or other materials that it has reason to believe
       are subject to a good faith claim of attorney-client privilege, work product protection, or
       other privilege or immunity from disclosure, the receiving party must refrain from
       examining the documents or other materials any more than is essential to ascertain
       whether the documents or other materials are reasonably subject to such a claim. The
       Receiving Party shall promptly notify the Supplying Party in writing that the Receiving
       Party possesses documents or other material that appears to be privileged or otherwise
       protected from disclosure.

   19. If, in connection with this litigation, a Supplying Party inadvertently discloses
       information that is subject to a claim of attorney-client privilege, attorney work product
       protection, or any other privilege or immunity from disclosure (“Inadvertently Disclosed
       Information”), such disclosure shall not constitute or be deemed a waiver or forfeiture of
       any claim of privilege, work product protection, or other privilege or immunity from
       discovery with respect to the Inadvertently Disclosed Information or its subject matter.
       In addition, a Supplying Party may use its own document (e.g., as a deposition exhibit)
       containing material that is subject to a claim of privilege or immunity from disclosure for
       the purpose of establishing the basis of such claim without waiver of any applicable
       privilege or immunity from disclosure, unless the producing person affirmatively uses or
       relies upon the specific material contained in the document that is subject to the claim of
       privilege or immunity from disclosure for any purpose other than establishing the basis of
       such claim.

   20. If a Supplying Party makes a claim of inadvertent disclosure, the Receiving Party shall,
       within five business days, return or destroy all copies of the Inadvertently Disclosed
       Information, and provide a certification of counsel that all such information has been
       returned or destroyed.
                                                7
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 8 of 12




   21. Within five business days after the notification that such Inadvertently Disclosed
       Information has been returned or destroyed, the Supplying Party shall produce a privilege
       log with respect to the Inadvertently Disclosed Information.

   22. The Receiving Party may move the Court for an Order compelling production of the
       Inadvertently Disclosed Information. Pursuant to the Parties’ obligations set forth herein,
       the motion shall not quote or paraphrase the substance of the document subject to the
       motion to compel beyond the description of the document contained in the privilege log
       entry for the document. The motion shall be filed under seal, and shall not assert as a
       ground for entering such an Order the fact or circumstances of the inadvertent production
       in this action.

   23. The Supplying Party retains the burden of establishing the privileged or protected nature
       of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of
       any Supplying Party or Receiving Party to request an in camera review of the
       Inadvertently Disclosed Information.

Filing Designated Material in This Action
   24. All Designated Material that is filed with the Court, or any pleadings, motions or other
       papers filed with the Court that reveals any information that has been designated as
       Confidential Information by any Party or non-Party, shall be filed as redacted or under
       seal consistent with Section 1.C of Magistrate Judge Freeman’s Individual Practices,
       Section 9 of Judge Failla’s Individual Rules of Practice in Civil Cases, and the Court’s
       Order on Plaintiff’s Anonymity (ECF No. 41).
   25. Prior to filing with the Court Designated Material, the Parties shall meet and confer
       concerning any redactions, and cooperate in seeking to resolve any disputed issues of
       confidentiality. The Party intending to file the Designated Material with the Court shall
       make all reasonable efforts to provide the redacted document(s) to the other Party for
       review two (2) business days prior to filing. If the Parties cannot resolve a dispute arising
       from this Paragraph, they shall follow the procedures set forth in Section 1.C of
       Magistrate Judge Freeman’s Individual Practices or Section 3.C of Judge Failla’s
       Individual Rules of Practice in Civil Cases.
Use of Confidential Information/Designated Material
   26. Persons having knowledge of Confidential Information only by virtue of their
       participation in the Proceeding shall use that Confidential Information only in connection
       with the Proceeding or appeal thereof, and shall neither use such Confidential
       Information for any other purpose nor disclose such Confidential Information to any
       person who is not listed in Paragraph 9 of this Protective Order.

                                                8
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 9 of 12



   27. Designated Material, any copies and/or extracts thereof, and anything derived therefrom,
       shall not be disclosed in any way for use in any other litigation or contemplated litigation,
       or for any other purpose extraneous to this Proceeding.
   28. Nothing in this Protective Order shall restrict any Party’s counsel from rendering advice
       to its clients with respect to this Proceeding and, in the course thereof, relying upon
       Designated Material, provided that in rendering such advice, counsel shall not disclose
       any other Party’s Designated Material, other than in a manner provided for in this
       Protective Order.
   29. If Designated Material is used during depositions or in preparing a witness for testimony,
       it shall not lose its status through such use, and counsel shall exercise their best efforts
       and take all steps reasonably required to protect its designated status during such use.
   30. Nothing herein shall be construed to affect in any manner the admissibility at trial of any
       document, testimony or other evidence, or to affect any Party’s right to assert that
       documents or information may be withheld on grounds of relevance, privilege, or any
       other ground.
   31. Nothing contained in this Protective Order will be construed as: (a) a waiver by a Party or
       person of its right to object to any discovery request; (b) a waiver of any privilege or
       protection; or (c) a ruling regarding the admissibility at trial of any document, testimony,
       or other evidence.
   32. Nothing contained in this Protective Order prejudices a Party’s ability to seek discovery
       in this and any other legal proceeding, without prejudice to any other Party’s right to
       object to such discovery.
   33. Nothing in this Protective Order shall prevent any Party from seeking further protection
       with respect to the use of any such Designated Material in connection with the trial, a
       hearing, or other proceeding in this litigation.
   34. Nothing contained herein shall preclude any Party from using its own Designated
       Material in any manner it sees fit, without prior consent of any Party or the Court.
Improper Disclosure of Designated Material
   35. If Designated Material is disclosed to any person other than in the manner authorized by
       this Protective Order, the Party responsible for the disclosure shall, immediately upon
       learning of such disclosure, inform the Supplying Party of all pertinent facts relating to
       such disclosure and make all reasonable efforts to recover all copies of the Designated
       Material and prevent further disclosure or dissemination by each unauthorized person
       who received such Designated Material.


                                                9
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 10 of 12



   36. In the event of a proven willful violation of this Protective Order by any Party in this
       action or others designated in Paragraph 9 hereof, all Parties acknowledge that the
       offending Party or persons may be subject to sanctions determined in the discretion of the
       Court.
Destruction of Designated Material
   37. Upon the conclusion of the Proceeding, including any appeals related thereto, at the
       written request and option of the Supplying Party, all Designated Material and any and all
       copies shall be returned or destroyed within sixty (60) calendar days of receipt of the
       request to the Supplying Party; provided, however, that attorney work product, briefs and
       other court papers prepared for use in this Proceeding need not be returned or destroyed,
       but may be retained only by the Parties’ counsel and, if so retained, shall continue to be
       maintained as Confidential in accordance with the provisions of this Stipulation.
       Notwithstanding the foregoing, Designated Material that has been received electronically
       and that cannot be returned or destroyed must be electronically deleted and deleted from
       “trash” files, and the Receiving Party must take reasonable measures to ensure that
       unauthorized persons do not have access to Designated Material residing on the
       recipient’s computer server and back-up media.
Retention of Jurisdiction

   38. The foregoing provisions concerning confidentiality of Designated Material shall
       continue through the trial and any appeals related to this Proceeding, unless otherwise
       modified by agreement of the Parties or order of the Court. The Parties shall be free to
       use any admissible Designated Material at trial and any appeals related to this Proceeding
       but shall work together to fashion appropriate measures to limit the disclosure of such
       Designated Materials to the general public. The Court shall issue any relief, if necessary,
       prior to trial or to the hearing in open court upon motion or agreement of the Parties.
   39. The terms of this Protective Order may be amended or modified by written agreement of
       the Parties or upon motion and order of the Court. This Protective Order shall continue
       in force until amended or superseded by express order of the Court and shall survive any
       final judgment or settlement in this Proceeding.
Time of Effect
   40. This Protective Order shall become effective as between the Parties immediately upon
       submission to the Court for approval, notwithstanding the pendency of approval by the
       Court. If approval by the Court is ultimately denied, withheld, or made conditional, no
       Party shall treat any Designated Material produced prior to that time in a manner
       inconsistent with this Protective Order without giving the producing Party sufficient
       advance notice to allow for application to the Court for additional relief.
                                               10
      Case 1:19-cv-08673-KPF-DCF Document 65
                                          63 Filed 04/30/20 Page 11 of 12



              The Parties, by their counsel, hereby consent to entry of the foregoing Order:


Dated: New York, New York
       April 28, 2020

Respectfully Submitted,

By:

       Roberta A. Kaplan                                   Bennet J. Moskowitz
       Kate L. Doniger
       Alexandra Conlon                                    TROUTMAN SANDERS LLP
       Kyla P.S. Magun                                     875 Third A venue
       Louis W. Fisher                                     New York, NY I 0022
                                                           Telephone: (212) 704-6000
       KAPLAN HECKER & FINK LLP                            Bennet.Moskowitz@troutman.com
       350 Fifth Avenue, Suite 71 IO
       New York, NY 10118                                  A fl orney f or Defendants
       (212) 763-0883                                      lndyke and Richard D. Kahn , Co-
       rkaplan@kaplanhecker.com                            /:,x ecutors of the /:.,'state of.Jeff rey E.
       kdoniger@kaplanhecker.com                           Epstein
       aconlon@kaplanhecker.com
       kmagun@kaplanhecker.com
       lfisher@kaplanhecker.com

       Attorneys/or Plaint(ff.Jane Doe




IT IS SO ORDERED this 30 day of _April
                                 _ _ _ _ _ , 2020

                                                    As modified in paragraph 4(a).

The Hon. Debra Freeman
United States Magistrate Judge




                                               II
     Case 1:19-cv-08673-KPF-DCF Document 65
                                         63 Filed 04/30/20 Page 12 of 12



                                          EXHIBIT A

                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


JANE DOE,
                                 Plaintiff,
              v.
DARREN K. INDYKE and RICHARD D. KAHN, in
their capacities as the executors of the Estate of No. 19 Civ. 8673 (KPF) (DCF)
Jeffrey E. Epstein,
                               Defendants.




                                 NON-DISCLOSURE
                                   AGREEMENT

          I,                           , acknowledge that I have read and understand the
  Protective Order in this action governing the non-disclosure of Designated Material (the
  “Protected Material”). I agree that (1) I will hold in confidence all Protected Material to the
  extent required by the Protective Order and agree to be bound by the terms of that Order; (2) I
  will use such Protected Material only for purposes of this litigation and for no other purpose
  whatsoever; and (3) I will take all due precautions to prevent the unauthorized or inadvertent
  disclosure of such Protected Material.

          By acknowledging these obligations under the Protective Order, I understand that I am
  submitting myself to the jurisdiction of the United States District Court for the Southern
  District of New York for the purpose of any issue or dispute arising hereunder, and that my
  willful violation of any term of the Protective Order could subject me to punishment for
  contempt of court.

  Dated:

                                                            [Signature]
